Exhibit 10.4

NOVELLUS SYSTEMS, INC.

AMENDED AND RESTATED 1992 EMPLOYEE STOCK PURCHASE PLAN

(Amended and Restated Effective May 12, 2009)

The following constitute the provisions of the Amended and Restated 1992
Employee Stock Purchase Plan of Novellus Systems, Inc.

1. Purpose. The purpose of the Plan is to provide employees of the Company and
its Designated Subsidiaries with an opportunity to purchase Common Stock of the
Company through accumulated payroll deductions. It is the intention of the
Company to have the Plan qualify as an “Employee Stock Purchase Plan” under
Section 423 of the Internal Revenue Code of 1986, as amended. The provisions of
the Plan shall, accordingly, be construed so as to extend and limit
participation in a manner consistent with the requirements of that section of
the Code.

2. Definitions.

(a) “Board” shall mean the Board of Directors of the Company.

(b) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(c) “Common Stock” shall mean the Common Stock, no par value, of the Company.

(d) “Company” shall mean Novellus Systems, Inc., a California corporation.

(e) “Compensation” shall mean all regular straight time gross earnings,
exclusive of payments for overtime, shift premium, incentive compensation,
incentive payments, bonuses, commissions or other compensation.

(f) “Continuous Status as an Employee” shall mean the absence of any
interruption or termination of service as an Employee. Continuous Status as an
Employee shall not be considered interrupted in the case of a leave of absence
agreed to in writing by the Company, provided that such leave is for a period of
not more than three (3) months or reemployment upon the expiration of such leave
is guaranteed by contract or statute. Where the period of leave exceeds three
(3) months and the individual’s right to reemployment is not guaranteed either
by statute or by contract, the employment relationship will be deemed to have
terminated on the first day after such three (3) month leave, for purposes of
determining eligibility to participate in the Plan.

(g) “Designated Subsidiaries” shall mean the Subsidiaries which have been
designated by the Board from time to time in its sole discretion as eligible to
participate in the Plan.

(h) “Employee” shall mean any person, including an officer, who is customarily
employed for at least twenty (20) hours per week and more than five (5) months
in a calendar year by the Company or one of its Designated Subsidiaries.

(i) “Exercise Date” shall mean the last day of each offering period of the Plan.

(j) “Offering Date” shall mean the first day of each offering period of the
Plan.

(k) “Plan” shall mean this 1992 Employee Stock Purchase Plan, as amended and
restated.

(l) “Subsidiary” shall mean a corporation, domestic or foreign, of which not
less than 50% of the voting shares are held by the Company or a Subsidiary,
whether or not such corporation now exists or is hereafter organized or acquired
by the Company or a Subsidiary.

3. Eligibility.

(a) Any person who is an Employee as of the Offering Date of a given offering
period shall be eligible to participate in such offering period under the Plan,
subject to the requirements of paragraph 5(a) and the limitations imposed by
Section 423(b) of the Code.

(b) Any provisions of the Plan to the contrary notwithstanding, no Employee
shall be granted an option under the Plan (i) if, immediately after the grant,
such Employee (or any other person whose stock would be attributed to such
Employee pursuant to Section 424(d) of the Code) would own stock and/or hold
outstanding options to purchase stock possessing five percent (5%) or more of
the total combined voting power or value of all classes of stock of the Company
or of any subsidiary of the Company, or (ii) which permits his rights to
purchase stock under all employee stock purchase plans (described in Section 423
of the Code) of the Company and its subsidiaries to accrue at a rate which
exceeds Twenty-five Thousand dollars ($25,000) of fair market value of such
stock (determined at the time such option is granted) for each calendar year in
which such option is outstanding and exercisable at any time.

 

1



--------------------------------------------------------------------------------

4. Offering Periods. The Plan shall be implemented by overlapping or consecutive
offering periods of no more than six (6) months duration until the Plan is
terminated in accordance with paragraph 19 hereof. The Board of Directors of the
Company shall have the power to change the duration of offering periods with
respect to future offerings without shareholder approval if such change is
announced at least fifteen (15) days prior to the scheduled beginning of the
first offering period to be affected.

5. Participation.

(a) An eligible Employee may become a participant in the Plan by completing a
subscription agreement authorizing payroll deduction on the form provided by the
Company and filing it with the Company’s Human Resource department during the
open enrollment period prior to the applicable Offering Date, unless a later
time for filing the subscription agreement is set by the Board for all eligible
Employees with respect to a given offering.

(b) Payroll deductions for a participant shall commence on the first payroll
following the Offering Date and shall end on the Exercise Date of the offering
to which such authorization is applicable, unless sooner terminated by the
participant as provided in paragraph 10.

6. Payroll Deductions.

(a) At the time a participant files his subscription agreement, he shall elect
to have payroll deductions made on each payday during the offering period in an
amount not exceeding fifteen percent (15%) of the Compensation which he received
on the payday immediately preceding the Offering Date, and the aggregate of such
payroll deductions during the offering period shall not exceed the lesser of
(i) 15% of his aggregate Compensation during said offering period, (ii) $5,000
or (iii) such lesser amount determined by the Board at least fifteen (15) days
prior to the scheduled beginning of the first offering period to be affected.

(b) All payroll deductions made by a participant shall be credited to his
account under the Plan. A participant may not make any additional payments into
such account.

(c) A participant may discontinue his participation in the Plan as provided in
paragraph 10, or may lower, but not increase, the rate of his payroll deductions
during the offering period by completing or filing with the Company a new
authorization for payroll deduction. The change in rate shall be effective
fifteen (15) days following the Company’s receipt of the new authorization.

7. Grant of Option.

(a) On the Offering Date of each offering period, each eligible Employee
participating in the Plan shall be granted an option to purchase (at the per
share option price determined in accordance with paragraph 7(b), below) a number
of shares of the Company’s Common Stock determined by dividing such Employee’s
payroll deductions to be accumulated during such offering period (not to exceed
the amount determined in accordance with paragraph 6(a), above) by the option
price per share determined in accordance with paragraph 7(b), below, subject to
the limitations set forth in paragraphs 3(b) and 12 hereof; provided, however,
that the maximum number of shares that may be purchased by any Employee under
any offering period is 1,000 shares.

(b) The option price per share of the shares offered in a given offering period
shall be the lower of: (i) 85% of the fair market value of a share of the Common
Stock of the Company on the Offering Date; or (ii) 85% of the fair market value
of a share of the Common Stock of the Company on the Exercise Date. The fair
market value of the Company’s Common Stock on a given date shall be determined
by the Board in its good faith discretion; provided, however, that where there
is a public market for the Common Stock, the fair market value per share shall
be the closing bid price or last sale price of the Common Stock for such date
(or, if no closing bid or last sales price was reported on such date, on the
last trading date such closing bid or last sales price was reported), as
reported in the Wall Street Journal (or, if not so reported, as reported in such
other source as the Board deems reliable).

8. Exercise of Option. Unless a participant withdraws from the Plan as provided
in paragraph 10, his option for the purchase of shares will be exercised
automatically on the Exercise Date of the offering period, and the maximum
number of full shares subject to option will be purchased for him at the
applicable option price with the accumulated payroll deductions in his account.
The shares purchased upon exercise of an option hereunder shall be deemed to be
transferred to the participant on the Exercise Date. During his lifetime, a
participant’s option to purchase shares hereunder is exercisable only by him.

9. Delivery. After the Exercise Date of each offering period, the Company shall
arrange the delivery to each participant, or to a broker designated by the
Company, as appropriate, of the shares purchased upon exercise of his option.
Any cash remaining to the credit of a participant’s account under the Plan after
a purchase by him of shares at the termination of each offering period, or which
is insufficient to purchase a full share of Common Stock of the Company, shall
be returned to said participant.

 

2



--------------------------------------------------------------------------------

10. Withdrawal; Termination of Employment.

(a) A participant may withdraw all but not less than all the payroll deductions
credited to his account under the Plan at any time up to fifteen (15) days prior
to the Exercise Date of the offering period by giving written notice to the
Company. All of the participant’s payroll deductions credited to his account
will be paid to him after receipt of his notice of withdrawal and his option for
the current period will be automatically terminated, and no further payroll
deductions for the purchase of shares will be made during the offering period.

(b) Upon termination of the participant’s Continuous Status as an Employee prior
to the Exercise Date of the offering period for any reason, including retirement
or death, the payroll deductions credited to his account will be returned to him
or, in the case of his death, to the person or persons entitled thereto under
paragraph 14, and his option will be automatically terminated.

(c) In the event an Employee fails to remain in Continuous Status as an Employee
of the Company for at least twenty (20) hours per week during the offering
period in which the employee is a participant, he will be deemed to have elected
to withdraw from the Plan and the payroll deductions credited to his account
will be returned to him and his option terminated.

(d) A participant’s withdrawal from an offering will not have any effect upon
his eligibility to participate in a succeeding offering or in any similar plan
which may hereafter be adopted by the Company. If a participant withdraws from
an offering, payroll deductions will not resume at the beginning of a succeeding
offering period unless the participant delivers to the Company a new
subscription agreement in accordance with paragraph 5(a).

11. Interest. No interest shall accrue on the payroll deductions of a
participant in the Plan.

12. Stock.

(a) The maximum number of shares of the Company’s Common Stock which shall be
made available for sale under the Plan shall be 7,900,000 shares, subject to
adjustment upon changes in capitalization of the Company as provided in
paragraph 18. If the total number of shares which would otherwise be subject to
options granted pursuant to paragraph 7(a) hereof on the Offering Date of an
offering period exceeds the number of shares then available under the Plan
(after deduction of all shares for which options have been exercised or are then
outstanding), the Company shall make a pro rata allocation of the shares
remaining available for option grant in as uniform a manner as shall be
practicable and as it shall determine to be equitable. In such event, the
Company shall give written notice of such reduction of the number of shares
subject to the option to each Employee affected thereby and shall similarly
reduce the rate of payroll deductions, if necessary.

(b) The participant will have no interest or voting right in shares covered by
his option until such option has been exercised.

(c) Shares to be delivered to a participant under the Plan will be registered in
the name of the participant.

13. Administration. The Plan shall be administered by the Board of the Company
or a committee of members of the Board appointed by the Board. The
administration, interpretation or application of the Plan by the Board or its
committee shall be final, conclusive and binding upon all participants. Members
of the Board who are eligible Employees are permitted to participate in the
Plan, provided that:

(a) Members of the Board who are eligible to participate in the Plan may not
vote on any matter affecting the administration of the Plan or the grant of any
option pursuant to the Plan.

(b) If a Committee is established to administer the Plan, no member of the Board
who is eligible to participate in the Plan may be a member of the Committee.

14. Designation of Beneficiary.

(a) A participant may file a written designation of a beneficiary who is to
receive any shares and cash, if any, from the participant’s account under the
Plan in the event of such participant’s death subsequent to the end of the
offering period but prior to delivery to him of such shares and cash. In
addition, a participant may file a written designation of a beneficiary who is
to receive any cash from the participant’s account under the Plan in the event
of such participant’s death prior to the Exercise Date of the offering period.

(b) Such designation of beneficiary may be changed by the participant at any
time by written notice. In the event of the death of a participant and in the
absence of a beneficiary validly designated under the Plan who is living at the
time of such participant’s death, the Company shall deliver such shares and/or
cash to the executor or administrator of the estate of the participant, or if no
such executor or administrator has been appointed (to the knowledge of the
Company), the Company, in its discretion, may deliver such shares and/or cash to
the spouse or to any one or more dependents or relatives of the participant, or
if no spouse, dependent or relative is known to the Company, then to such other
person as the Company may designate.

 

3



--------------------------------------------------------------------------------

15. Transferability. Neither payroll deductions credited to a participant’s
account nor any rights with regard to the exercise of an option or to receive
shares under the Plan may be assigned, transferred, pledged or otherwise
disposed of in any way (other than by will, the laws of descent and distribution
or as provided in paragraph 14 hereof) by the participant. Any such attempt at
assignment, transfer, pledge or other disposition shall be without effect,
except that the Company may treat such act as an election to withdraw funds in
accordance with paragraph 10.

16. Use of Funds. All payroll deductions received or held by the Company under
the Plan may be used by the Company for any corporate purpose, and the Company
shall not be obligated to segregate such payroll deductions.

17. Reports. Individual accounts will be maintained for each participant in the
Plan.

18. Adjustments Upon Changes in Capitalization. Subject to any required action
by the shareholders of the Company, the number of shares of Common Stock covered
by each option under the Plan which has not yet been exercised and the number of
shares of Common Stock which have been authorized for issuance under the Plan
but have not yet been placed under option (collectively, the “Reserves”), as
well as the price per share of Common Stock covered by each option under the
Plan which has not yet been exercised, shall be proportionately adjusted for any
increase or decrease in the number of issued shares of Common Stocks resulting
from a stock split, reverse stock split, stock dividend, combination or
reclassification of the Common Stock, or any other increase or decrease in the
number of shares of Common Stock effected without receipt of consideration by
the Company; provided, however, that conversion of any convertible securities of
the Company shall not be deemed to have been “effected without receipt of
consideration”. Such adjustment shall be made by the Board, whose determination
in that respect shall be final, binding and conclusive. Except as expressly
provided herein, no issue by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number or price
of shares of Common Stock subject to an option.

In the event of the proposed dissolution or liquidation of the Company, the
offering period will terminate immediately prior to the consummation of such
proposed action, unless otherwise provided by the Board. In the event of a
proposed sale of all or substantially all of the assets of the Company, or the
merger of the Company with or into another corporation, each option under the
Plan shall be assumed by such successor corporation or a parent or subsidiary of
such successor corporation, unless the Board, in the exercise of its sole
discretion and in lieu of such assumption, determines to shorten the offering
period then in progress by setting a new Exercise Date (the “New Exercise
Date”). If the Board shortens the offering period then in progress in lieu of
assumption, the Board shall notify each participant in writing at least ten
(10) business days prior to the New Exercise Date, that the Exercise Date for
the participant’s option has been changed to the New Exercise Date and that
either :

(a) the participant’s option will be exercised automatically on the New Exercise
Date, unless prior to such date the participant has withdrawn from the offering
period as provided in Section 10; or

(b) the Company shall pay to the participant on the New Exercise Date an amount
in cash, cash equivalents, or property as determined by the Board that is equal
to the excess, if any, of (i) the fair market value of the shares subject to the
option over (ii) the aggregate option price had the participant’s option been
exercised automatically under part (a) above. In addition, all remaining
accumulated payroll deduction amounts shall be returned to the participant.

For purposes of this paragraph 18, an option granted under the Plan shall be
deemed to be assumed if the option is replaced with a comparable option with
respect to shares of capital stock of the successor corporation or parent
thereof. The determination of option comparability shall be made by the Board
and its determination shall be final, binding and conclusive on all persons.

The Board may, if it so determines in the exercise of its sole discretion, also
make provision for adjusting the Reserves, as well as the price per share of
Common Stock covered by each outstanding option, in the event that the Company
effects one or more reorganizations, recapitalizations, rights offerings or
other increases or reductions of shares of its outstanding Common Stock, and in
the event of the Company being consolidated with or merged into any other
corporation.

19. Amendment or Termination. The Board of Directors of the Company may at any
time terminate or amend the Plan. Except as provided in paragraph 18, no such
termination can affect options previously granted, nor may an amendment make any
change in any option theretofore granted which adversely affects the rights of
any participant, nor may an amendment be made without prior approval of the
shareholders of the Company (obtained in the manner described in paragraph 21)
if such amendment would:

(a) Increase the number of shares that may be issued under the Plan;

(b) Permit payroll deductions at a rate in excess of the lesser of (i) fifteen
percent (15%) of the participant’s Compensation or (ii) $5,000 per offering
period;

(c) Change the designation of the employees (or class of employees) eligible for
participation in the Plan; or

 

4



--------------------------------------------------------------------------------

(d) If the Company has a class of equity securities registered under Section 12
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) at the
time of such amendment, materially increase the benefits which may accrue to
participants under the Plan.

If any amendment requiring shareholder approval under this paragraph 19 of the
Plan is made subsequent to the first registration of any class of equity
securities by the Company under Section 12 of the Exchange Act, such shareholder
approval shall be solicited as described in paragraph 21 of the Plan.

20. Notices. All notices or other communications by a participant to the Company
under or in connection with the Plan shall be deemed to have been duly given
when received in the form specified by the Company at the location, or by the
person, designated by the Company for the receipt thereof.

21. Shareholder Approval.

(a) Continuance of the Plan shall be subject to approval by the shareholders of
the Company within twelve (12) months before or after the date the Plan is
adopted. If such shareholder approval is obtained at a duly held shareholders’
meeting, it must be obtained by the affirmative vote of the holders of a
majority of the votes cast at a shareholders’ meeting at which a quorum
representing a majority of all outstanding voting stock is, either in person or
by proxy, present and voting on the Plan; or if such shareholder approval is
obtained by written consent, it must be obtained by the written consent of the
holders of a majority of the outstanding shares of the Company entitled to vote
on the Plan; provided, however, that approval at a meeting or by written consent
may be obtained by a lesser degree of shareholder approval if the Board
determines, in its discretion after consultation with the Company’s legal
counsel, that such a lesser degree of shareholder approval will comply with all
applicable laws and will not adversely affect the qualification of the Plan
under Section 423 of the Code.

(b) If any required approval by the shareholders of the Plan itself or of any
amendment thereto is solicited at any time otherwise than substantially in
accordance with Section 14(a) of the Exchange Act and the rules and regulations
promulgated thereunder, then the Company shall, at or prior to the first annual
meeting of shareholders held subsequent to the granting of an option hereunder
to an officer or director, do the following:

(i) furnish in writing to the holders entitled to vote for the Plan
substantially the same information which would be required (if proxies to be
voted with respect to approval or disapproval of the Plan or amendment were then
being solicited) by the rules and regulations in effect under Section 14(a) of
the Exchange Act at the time such information is furnished; and

(ii) file with, or mail for filing to, the Securities and Exchange Commission
four copies of the written information referred to in subsection (i) hereof not
later than the date on which such information is first sent or given to
shareholders.

22. Conditions Upon Issuance of Shares. Shares shall not be issued with respect
to an option unless the exercise of such option and the issuance and delivery of
such shares pursuant thereto shall comply with all applicable provisions of law,
domestic or foreign, including, without limitation, the Securities Act of 1933,
as amended, the Securities Act of 1934, as amended, the rules and regulations
promulgated thereunder, and the requirements of any stock exchange upon which
the shares may then be listed, and shall be further subject to the approval of
counsel for the Company with respect to such compliance.

23. Term of Plan. The Plan shall become effective upon the earlier to occur of
its adoption by the Board of Directors or its approval by the shareholders of
the Company as described in paragraph 21. It shall continue in effect for a term
of twenty (20) years unless sooner terminated under paragraph 19.

24. Plan History. In May 1992 the Board adopted, and the shareholders approved,
the Plan. In January 1995 the Board adopted, and in May 1995 the shareholders
ratified, an amendment to the Plan to increase the number of shares available
for issuance under the Plan from 150,000 to 250,000 shares. In March 1996, the
Board approved, and in May 1996 the shareholders ratified, an amendment to the
Plan to increase the number of shares available for issuance thereunder from
250,000 shares to 290,000 shares. In April 1997, the Board approved, and in May
1997 the shareholders ratified, an amendment to the Plan increasing the number
of shares available for issuance thereunder from 290,000 shares to 350,000
shares. In September 1997, the Company declared a stock split, thus increasing
the number of shares reserved for issuance under the Plan to 700,000 shares. In
March 1998, the Board approved, and in May 1998 the shareholders ratified, an
amendment to the Plan increasing the number of shares available for issuance
thereunder from 700,000 shares to 950,000 shares. In February 1999, the Board
approved, and in May 1999 the shareholders ratified, an amendment to the Plan
increasing the number of shares available for issuance thereunder from 950,000
shares to 1,300,000 shares. In December 1999, the Company declared a stock
split, thus increasing the number of shares reserved for issuance under the Plan
to 3,900,000 shares. In March 2002, the Board approved, and in May 2002 the
shareholders ratified, an amendment to the Plan increasing the number of shares
available for issuance thereunder by 1,000,000 shares from 3,900,000 shares to
4,900,000 shares. In March 2005, subject to shareholder approval, the Board
approved an amendment to the Plan in order to (a) increase the number of shares
available for issuance thereunder by 1,000,000 shares from 4,900,000 shares to
5,900,000 shares and (b) revise various administrative

 

5



--------------------------------------------------------------------------------

provisions of the Plan as well as the termination provisions (under paragraph 18
of the Plan) in the event of a sale of all or substantially all of the assets of
the Company or a merger of the Company. The amendment of the various
administrative provisions and paragraph 18 of the Plan, if approved by the
shareholders, shall be effective for offering periods beginning on or after
May 1, 2005. In February 2007, the Board approved an amendment to the Plan
increasing the number of shares available for issuance thereunder by 1,000,000
shares from 5,900,000 shares to 6,900,000 shares, which was approved by the
Company’s shareholders on May 11, 2007. On March 30, 2009, the Board approved an
amendment to the Plan increasing the number of shares available for issuance
thereunder by 1,000,000 shares from 6,900,000 to 7,900,000 shares, and if
approved by the shareholders, shall be effective for offering periods beginning
on or after May 12, 2009.

 

6